                                                              United States Bankruptcy Court
                                                                Northern District of Ohio
In re:                                                                                                                 Case No. 20-11348-jps
Jonathon Samuel Ethan Sawyer                                                                                           Chapter 7
Amelia Lina Zatik
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0647-1                                                  User: mgaug                                                                 Page 1 of 2
Date Rcvd: Oct 28, 2020                                               Form ID: pdf853                                                            Total Noticed: 5
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 30, 2020:
Recip ID                 Recipient Name and Address
db/db                  + Jonathon Samuel Ethan Sawyer, Amelia Lina Zatik, 335 Fairview Ave., Winnetka, IL 60093-4210
cr                     + Chemical Bank, c/o Kirk W. Roessler, Esq., 1301 East Ninth Street Suite 3500, Walter Haverfield LLP, Cleveland, OH 44114-1821
cr                     + Mercedes-Benz Financial Services USA LLC, c/o BK Servicing, LLC, PO Box 131265, Roseville, MN 55113-0011

TOTAL: 3

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                      Date/Time                                Recipient Name and Address
cr                     + Email/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com
                                                                         Oct 28 2020 22:41:18                     PRA Receivables Management, LLC, PO Box
                                                                                                                  41021, Norfolk, VA 23541-1021
cr                     + Email/Text: bankops@westfield-bank.com
                                                                                        Oct 28 2020 22:46:00      Westfield Bank, FSB, 4940 Enterprise Parkway,
                                                                                                                  Seville, OH 44273-8929

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
cr                             PNC Bank, National Association
cr                             Promenade Delaware LLC
db               *+            Amelia Lina Zatik, 335 Fairview Ave., Winnetka, IL 60093-4210

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 30, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING



           20-11348-jps             Doc 62          FILED 10/30/20                ENTERED 10/31/20 00:15:54                             Page 1 of 5
District/off: 0647-1                                               User: mgaug                                                           Page 2 of 2
Date Rcvd: Oct 28, 2020                                            Form ID: pdf853                                                      Total Noticed: 5
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on October 28, 2020 at the address(es) listed
below:
Name                             Email Address
David M. Neumann
                                 on behalf of Creditor Promenade Delaware LLC dneumann@meyersroman.com
                                 jray@meyersroman.com;mnowak@meyersroman.com

David R. Mayo
                                 on behalf of Creditor Westfield Bank FSB dmayo@beneschlaw.com, docket@beneschlaw.com;ckanor@beneschlaw.com

Douglas M. Eppler
                                 on behalf of Creditor Chemical Bank deppler@walterhav.com

Kate M. Bradley ust44
                                 on behalf of U.S. Trustee United States Trustee kate.m.bradley@usdoj.gov

Kirk W. Roessler
                                 on behalf of Creditor Chemical Bank kroessler@walterhav.com
                                 kballa@walterhav.com;slasalvia@walterhav.com;deppler@walterhav.com

Richard H. Nemeth
                                 on behalf of Debtor Jonathon Samuel Ethan Sawyer rnemeth@ohbklaw.com
                                 blfecf@gmail.com;mail@ohbklaw.com;nemethrr81897@notify.bestcase.com

Richard H. Nemeth
                                 on behalf of Debtor Amelia Lina Zatik rnemeth@ohbklaw.com
                                 blfecf@gmail.com;mail@ohbklaw.com;nemethrr81897@notify.bestcase.com

Richard John LaCivita
                                 on behalf of Creditor Mercedes-Benz Financial Services USA LLC bknotice@reimerlaw.com

Seth Greenhill
                                 on behalf of Creditor PNC Bank National Association seth.greenhill@padgettlawgroup.com,
                                 desiree.wyatt@padgettlawgroup.com

Waldemar J. Wojcik
                                 on behalf of Trustee Waldemar J. Wojcik wwojcik@wojciklpa.com wwojcik@ecf.axosfs.com

Waldemar J. Wojcik
                                 wwojcik@wojciklpa.com wwojcik@ecf.axosfs.com


TOTAL: 11




          20-11348-jps            Doc 62         FILED 10/30/20               ENTERED 10/31/20 00:15:54                        Page 2 of 5
  IT IS SO ORDERED.

  Dated: 27 October, 2020 02:48 PM




                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                  CLEVELAND DIVISION

  In re:                                           )   Case No. 20-11348-jps
                                                   )
  Jonathon Samuel Ethan Sawyer                     )   Chapter 7
  aka Jonathan Sawyer                              )
                                                   )   Judge JESSICA E. PRICE SMITH
  Amelia Lina Zatik                                )
  aka Amelia Zatik-Sawyer                          )   ORDER GRANTING MOTION OF PNC
  aka Amelia Sawyer                                )   Bank, National Association FOR RELIEF
                                                   )   FROM STAY AND ABANDONMENT
      Debtors.                                     )   DOCKET NO. 57
                                                   )
                                                   )   PROPERTY DESCRIPTION:
                                                   )   2017 FORD F150
                                                   )   VIN #1FTEW1EF7HFC36354


           This matter came before the Court on the Motion for Relief from Stay (the “Motion”)

  filed by PNC Bank, National Association (“Movant”). (Docket 57 ). Movant has alleged that

  good cause for granting the Motion exists, and that Debtor(s), counsel for the Debtor(s), the




20-11348-jps      Doc 62    FILED 10/30/20       ENTERED 10/31/20 00:15:54            Page 3 of 5
  Chapter 7 Trustee, and all other necessary parties were served with the Motion, and with notice

  of the hearing date on the Motion. No party filed a response or otherwise appeared in opposition

  to the Motion, or all responses have been withdrawn. For these reasons, it is appropriate to grant

  the relief requested.

         IT IS, THEREFORE, ORDERED that the Motion is granted. The automatic stay

  imposed by § 362 of the Bankruptcy Code is terminated with respect to the Movant, its

  successors, and assigns.

         IT IS FURTHER ORDERED that the Chapter 7 Trustee is authorized and directed to

  abandon the personal property 2017 FORD F150 VIN #1FTEW1EF7HFC36354.

         IT IS SO ORDERED.

                                                 ###


  SUBMITTED BY:

  PADGETT LAW GROUP

  /s/ Seth Greenhill
  Seth Greenhill, Esq.
  Ohio Bar # 99380
  6267 Old Water Oak Road, Suite 203
  Tallahassee, FL 32312
  (850) 422-2520 (telephone)
  (850) 422-2567 (facsimile)
  Seth.Greenhill@padgettlawgroup.com
  Attorney for Creditor


                                           COPIES TO:


  Via the court’s Electronic Case Filing System on these entities and individuals who are listed on
  the court’s Electronic Mail Notice List:

         Richard H. Nemeth, on behalf of Debtor(s), at rnemeth@ohbklaw.com




20-11348-jps     Doc 62      FILED 10/30/20      ENTERED 10/31/20 00:15:54            Page 4 of 5
         Waldemar J. Wojcik, Trustee, at wwojcik@wojciklpa.com
         United States Trustee, US Trustee, at ustpregion09.cl.ecf@usdoj.gov

  And by regular U.S. mail, postage prepaid, on:

         Jonathon Samuel Ethan Sawyer, Debtor, 335 Fairview Ave., Winnetka, IL 60093
         Amelia Lina Zatik, Co-Debtor, 335 Fairview Ave., Winnetka, IL 60093




20-11348-jps    Doc 62     FILED 10/30/20          ENTERED 10/31/20 00:15:54   Page 5 of 5
